Mr. Justice Travieso
delivered the opinion of the Court.
Etanislao Vargas Hernandez left at his death a will in which he designated as his sole and universal heirs, the defendants, his acknowledged natural children, and in which he provided that there should be paid to the plaintiffs, in cash, the following legacies:
To Francisca Torres, $500; to Monserrate Garcia, $800; to Margarita Rodríguez Planel, $1,000; and to Guillermo Vincenty, $1,000.
Plaintiffs aver that the defendants have seized all the property, real, personal, or mixed, of which the testator was possessed at the date of his death, and that they have refused to pay to the plaintiffs their respective legacies.
The defendants demurred to the complaint on the ground that there had been an improper joinder of parties plaintiff. The district court sustained the demurrer, and, upon petition of the plaintiffs, entered final judgment. Plaintiffs have appealed, assigning as a ground for the appeal that the court below erred in holding that the plaintiffs are not persons united in interest in the action which they brought and' in sustained the demurrer.
We are in agreement with the court below that there is an improper joinder of parties plaintiff.
The Code of Civil Procedure provides:
“Section 62.—All persons having an interest in the subject of the action and in obtaining the relief demanded, may be joined as plaintiffs, except when otherwise provided in this Code.
“Section 66.'—Of the parties to the action, those who are united in interest must be joined as plaintiffs or defendants; but if the consent of anyone who should have been joined as plaintiff cannot be obtained, he may be made a defendant, the reason thereof being stated in the complaint; . ”
There is not, in our opinion, either the interest in the subject of the action or the union in interest which the above *465quoted Sections lay down as indispensable prerequisites in order tbat two parties may or must join as plaintiffs in tbe same action. Tbe subject of tbe action in this case is different for eacb of tbe plaintiffs. Each of them is interested in obtaining tbe payment of tbe specific sum bequeathed to him by tbe testator, but be has no interest whatsoever in tbe payment of tbe sums bequeathed to eacb of tbe other three plaintiffs. Tbat unity in interest does not exist which would entitle one or more of tbe plaintiffs to mate defendant any other legatee who should refuse to join as plaintiff. Could he, for example, compel a legatee who bad neither interest in nor desire to obtain bis legacy, to join as plaintiff under-penalty of being made defendant if be refused his' consent! •Certainly not, since tbat legatee could not in any way be deemed a necessary party for tbe proper adjudication of tbe controversy between tbe other legatees and tbe universal heirs. Tbe case would be different if tbe claim were to a specific property bequeathed by tbe testator to various -persons, even though tbe participation of eacb in tbe legacy should be different in amount and extent.
In the case of Ortiz et al. v. Insular Police Commission, 40 P.R.R. 157, 159, in which several policemen joined as plaintiffs to sue for tbe payment of their respective pensions, this court held tbat such joinder of parties plaintiff was not permissible, stating:
“ There is no doubt that all the plaintiffs have the same interest, namely, to be paid by the commission. However, the same thing might be said of the several creditors of a single debtor, whatever the origin of their respective credits; yet, the legislators can not have intended to join such creditors. The common interest must exist in the thing claimed. It must be a single cause of action although, of course, several claims might be derived therefrom. In the present case each plaintiff has his individual claim. It is true that all are of the same nature, but each of them must be considered by itself, within its own circumstances, and must be determined on its own merits.”
*466"When the legal interests of the plaintiffs are separable, there is no single cause of action; and lacking a community of interest, the principal ground for joinder of parties plaintiff in the same action fails. 1 Sutherland “Code Pleading, Practice & Forms,” p. 18; 47 C. J. 57; Dyas v. Ding-Grave, 15 La. Ann. 502, 77 Am. Dec. 196.
The judgment appealed from must be affirmed.
Mr. Justice Córdova Dávila took no part in the decision of this case.